 HLH PRODUCTSHLH Products,Division of Hunt Oil Co.andAudreyRutledge.Case 25-CA-2366.May 4,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 21, 1966, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Decision and a supporting brief, and the GeneralCounsel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.'325another section simply because that section was not specificallyalleged SeeN.L R BvPecheur Lozenge Co,209 F 2d 393, 402(C A2), American Newspaper Publishers Association v N L R B,193 F 2d 782,800 (C A. 7),cert.denied 344U S 812 Anaffirmative order would in any event be required here to restorethe statusquo anteand to remedy the 8(a)(1) and(3) violations wehave found because the Respondent's conduct clearly evinces arejection of its duty to bargain collectively as evidenced by theflagrant 8(a)(1) and(3) conduct which we have found SeeAeroCorporation,149 NLRB 1283,fn 3, enfd.363 F.2d 702(C A D C.)2Substitute the word employees for that of employers in thesecond paragraph of the notice attached to the Trial Examiner'sDecisionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This proceeding washeard in Muncie, Indiana, on June 6, 7, and 8, 1966, byTrial Examiner Melvin Pollack on the complaint of theGeneral Counsel and the answer of HLH Products,Division of Hunt Oil Co., herein called Respondent.'Respondent closed down its Muncie plant on February 4,1965, and resumed operations about August 1, 1965. Theprincipal questions presented are whether upon resumingoperations, Respondent (1) unlawfully refused to bargainwith a certified union and (2) discriminatorily failed torecall and reemploy 65 employees in the bargaining unit.2All parties appeared and were afforded full opportunity tobe heard and to examine and cross-examine witnesses.Briefs have been received from General Counsel andRespondent.Upon the entire record in the case, the briefs, and myobservation of the witnesses, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, HLH Products,Division of Hunt Oil Co., Muncie, Indiana, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.2'Respondent contends that the 8(a)(5) allegation should bedismissed because no refusal to bargain by the Respondentoccurredwithin 6 months ofthe April 19amended chargespecifying an 8(aX5). However, the originalcharge alleging 8(a)(1)and (3) was filed sn November 2, 1965, andwithin the10(b) periodtheRespondent'sJuly-August discriminatory recall policyoccurred. This activityin itself constituted a violationnot only ofSection 8(a)(1) and (3) as allegedand as foundby the TrialExaminer,but also,by its verynature, arefusalto bargain.Respondent by this unlawful discrimination made clear that itsought to avoid its bargaining obligation. Therefore, we find itunnecessary to rely upon the continuing nature of the Union'sdemand, as the Trial Examiner did by considering theRespondent'sOctober hiring policy in itself a rejection ofbargaining, and we base our 8(a)(5) finding and order on theRespondent's 8(a)(1) and (3) activity which, as the Trial Examinerfound, was aimed at keeping this certified Union out of the plantThe Board is no prevented from considering and deciding thatconduct violative of one section of the Act is also violative ofFINDINGSAND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent,a Delaware corporation,is engaged in theprocessing and canning of food products at plants inseveral States,including a plant in Muncie,Indiana.Respondent's annual interstate sales and purchases eachexceed $50,000. I find,as Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 135,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,herein called theUriion,is a labor organization within themeaning of Section2(5) of the Act.'The charge herein was filed on November 2, 1965, and anamended chargewas filed on April 19, 1966 A complaintallegingviolations of Section8(a)(1) and(3) of the National LaborRelationsAct, as amended, at Respondent'sMuncie plantissued on theoriginal chargeon December 30, 1965 Anamendment to thecomplaintbased on the amended charge issued on May 3, 1966,alleging a violationof Section 8(a)(5) of the Act A list of allegeddiscrimnateesattached to the complaintwas amended at thehearing.2The allegeddiscrimmateesarehereinaftersometimesreferredto as the complainants164 NLRB No. 61 326DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. Sequence of EventsRespondent purchased its plant at Muncie, Indiana,from William Butterfield in December 1961 and retainedButterfield as plant manager. Respondent's production,maintenance, and warehouse employees were thenrepresentedby the Union. On September 7, 1962,Butterfield,inbehalfofRespondent, executed acollective-bargainingcontractwith the Union. Thecontract expired on March 31, 1964. Sometime thereafter,Butterfield and several employees met at a restaurantduring working hours and discussed voting the Union out.Butterfield at this time was no longer plant manager butworked as a "troubleshooter" for Respondent's president,Harold L. Hunt, and frequently appeared at the Muncieplant.3 Foreman Jim Reynolds, who had set up the meetingin the restaurant at Butterfield's request, subsequentlyused a company car to drive employee Bob Everhart to theBoard's office in Indianapolis, where Everhart filed apetition for decertification of the Union. An election onthis petition was scheduled for July 17, 1964.Butterfield visitedmany employees at their homesbefore the election and urged them to vote against theUnion if they wanted to keep their jobs. For example, hetold A. V. Harry that Hunt would not let other people runhis business and would shut the plant down if the Unionwon the election, told Mary O'Neal that he could"guarantee" her work if the Union was voted out but couldalso "guarantee" that she would be out of a job "in lessthan a year" if the Union won the election, told ThelmaLittle that her job depended on getting the Union out, andtold Norma Benedict that "Mr. Hunt ... had no use for aunion" and that the employees surely would be without ajob if the Union won the election because Mr. Hunt "wouldclose the plant before he would recognize a union."Butterfield also campaigned against the Union at theplant.He told employees Willard Reynolds, Scott, andWright that Hunt would "close the doors" if the Union wasnot voted out. On the day before the election, productionwas halted at the plant so that Butterfield could addresssome 20 women employees. Butterfield included in hisremarks a warning that President Hunt would close theplant within 6 months to a year if the Union won theelection.4The election was held as scheduled, the Union won by avote of 65 to 25, and was certified on July 27, 1964, as thebargaining agent of the production, maintenance, andwarehouse employees at the Muncie plant, includinggarageemployees, janitors, inspectors,and localtruckdrivers.Respondent and the Union began bargaining onAugust 11, 1964, and seemingly agreed on a new contract3The record does not disclose Butterfield's preciserelationship to Respondent.4A person called the "chicken woman" by the employees, whohad been sent to the Muncie plant by President Hunt, similarlywarned Norma Benedict that failure to vote the Union out wouldmean that Hunt would close the plant within 6 months A week orso before the election, the "chicken woman" asked AudreyRutledge (the Charging Party in this proceeding) to become asupervisorRutledge refusedA few days later, the "chickenwoman" told Williard Reynolds that the Union would probablylose the election "if they could put Audrey out of the way " ZelphaGibson testified that the "chicken woman" asked her to nameemployees who "would be safe to go to and talk to concerningwhichwas approved by the union membership onSeptember 18, 1964. However, at a meeting on October 1,1964, Plant Manager Peter J. Lux5 and Business AgentVirgil Barber presented different versions of the contract.Each man insisted that his version was the one previouslynegotiated and refused to sign the contract presented bythe other.6On February 4, 1965, Respondent closed the Muncieplant.'Three to five truckloads of potatoes in thewarehouse and some machinery were shipped toRespondent's plant at Alma, Arkansas. Other inventory onhand and quality control equipment were shipped toRespondent's Plum Tree plant, which is about 40 milesfrom the Muncie plant.InMarch 1965 a group of businessmen in the Munciearea and also the American Maize Company showedinterest in the purchase of the Muncie plant. No sale waseffected, however, and Respondent took steps lookingtoward a reopening of the plant for the tomato seasonbeginning about the first of August. Keith Sparks,Respondent's former farm manager, who had been laid offon March 5, was recalled about March 20 and reported onApril 1, 1965. Sparks purchased tomato crops and madearrangements for their harvesting. On May 15, 1965, PlantManager John C. Volz of the Plum Tree plant replacedPeter Lux as plant manager of the Muncie plant. At thistime, maintenance employees were preparing the plant forthe coming season. On July 15, President Hunt instructedVolz to recruit labor for the processing of tomatoes. It hadbeen Respondent's practice to recall laid-off employees bypost card or telephone. Volz did not follow this practice,however, but supplied the Indiana Employment SecurityDivisionwitha listofemployees compiled fromRespondent's records. Pursuant to arrangements withRespondent, the Division sent these employees lettersadvising them that Respondent needed men and women toprocess tomatoes and inviting them to register with theDivision on July 22 and 23, 1965. The Division alsoadvertised for cannery workers by newspaper and over theradio.Personswho responded to the letters andadvertisementswere registered for referral to foodprocessing plants. The Division thereafter filled requestsfor seasonal cannery workers from Respondent and otherfood processors by telephone calls to persons selected atrandom from a file of flagged cards.By letter dated July 23, 1965, Business RepresentativeBarber of the Union requested Respondent to recallemployees "in their seniority order" and "to meet with ourrepresentatives to negotiate a new contract." Respondentreplied on July 27 that operations at the plant wouldprobably be "temporary and seasonal," that its contractwith the Union had expired, and that it believed "formeremployees of our Muncie plant have better employmentthan we can provide." On August 2, Barber answered thatvoting the union out "Lux was manager of the Muncie plant from July 31, 1964, untilMay 15, 19656Lux reiteratedin lettersto Barber dated October 1 and 8,1964, his position that the contract presented by Barber containedextensive changes from the contract submitted by Respondentand allegedly accepted by the Union Barber did not reply to theseletters.'Employee Russell Pollard testified that Plant Manager Luxand Foreman Albert Glass told him theplant was beingshut downbecause of the Union Lux and Glass denied making any suchremarkto Pollard I credit PollardInfra,fn 9 HLH PRODUCTSRespondent's "former" employees "regardless of ... howyou may describe them" had "first right" to jobs in thereopened plant, that these employees "DO CLAIM SUCHJOBS," that the Union's letter was a "NOTICE AS TOSUCH CLAIM,"that"inmost instances" it wasnot truethat the employees had better jobs than Respondent couldprovide, and that, as the certifiedbargainingagent of theMuncie plant employees, the Union "would like to sitdown with you and work out the problems as to the re-hireof said former employees as well as the terms of a currentcollective-bargainingagreement."Respondent rejectedthe Union's demands on August9, stating"we believe thatrepresentationsin our previous letter to you of July 27,1965, aretrue andcorrect." On August 24, Respondentagainrejected the Union's position as reaffirmedin a letterdated August 18.Meanwhile, Volz left the Muncie plant on July 28, 1965,to resumehis positionas managerof the Plum Tree plant.Plant Manager Chester Miller from Respondent's plant inSanford, Florida, took overas actingmanager of theMuncie plant. At thistime, inadditiontomaintenancepersonnel, Respondent's employees included two officegirls,quality control personnel Melvin Fields and StellaBell," and Foremen Himes, Albert Glass, and Strunk.Toward the end of July, Miller put Fields in charge ofhiring plant personnel. Fields, who succeeded Miller asplantmanagerabout August 14, interviewed some 700applicants for employment during the 1965 tomato packand hired about 600 of them. Hourly paid employees filledoutapplications for employment. Persons hired as"peelers"-a category of employment not included in theUnion's certification-were not required to fill outapplications.Fieldshired almost exclusively personsreferred by the Indiana Employment Security Division.Some of these persons worked for only a single day or partof a day.A number of "old hands" unsuccessfully applied forwork at the plant. Jackie Robinson asked Plant ManagerVolz 3 or 4 weeks before the tomato pack began if he had"a chance of getting a job" and Volz replied that he "didn'tsee how [Respondent] could get out of" calling "the oldemployees back." Robinson returned to the plant inAugust and asked Fields for part-time work. Fields said alljobs were filled. Russell Pollard, a laborer at the Muncieplant for 10 years, asked Fields for part-timework beforethe tomato pack began. Fields referred Pollard to the plantmanager-then Chester Miller-who was in the cafeteria.MillerfirstquestionedPollardabouthisunionmembership and then said, "we just don't want unionmembers in the plant." As Pollard was leaving the plant,he ran into Albert and Paul Glass and was told thatRespondent did not want union men in the plant and thathe should get out before he was "chased out."9 AboutAugust 1, Rex Hart, a shipping department employee,'Following the February 2, 1965, shutdown, Fields wastransferred from the Muncie plant to the Sanford plant Hereported back to the Muncie plant on July 12, 1965 Bell wasrecalled sometime thereafterby Fields9Pollard was confused about dates and did not recall Miller'sname or whether Miller came from Texas or Florida The recordshows, however,thatMiller was the acting plant manager justbefore the tomato season started As Pollard described hisconversation with Miller and the Glasses with particularity andimpressed me as a reliable witness, I credit his testimonyconcerning these conversations10Gibson and her husband, Melvin, testified that SupervisorHimes told them about 2 weeks before the start of the tomato327asked Fields for work. Fields referred him to SupervisorHimes who said he needed help. Fields, however, did nothire Hart, saying that he did not want union trouble on hishands. Zelpha Gibson, a relief girl, spoke to Fields over thetelephone early in August and was told "We're all filledup."10Willard Reynolds, a garage mechanic, who wasinterested in part-time work, asked Fields in mid-Augustwho was going to keep up the towmotor and trucks butreceived no answer. Mary O'Neal, who had worked onboth tomatoes and potatoes, asked Fields for work fourtimes between August and Labor Day. She told Fields onLabor Day that "two girls ... was going to quit." Fieldspromised to put her to work if the girls quit. At least onegirl,Betty Cook, quit but Fields did not recall O'Neal.Thelma Little, a potato sorter, similarly applied for workseveral times but was told each time that no work wasavailable.On September 16, Audrey Rutledge, DeanBowles, and Anna Cowley asked Fields for work. Fieldssaid they were "full up." Rutledge referred to a newspaperarticleaboutRespondent's employment of "welfarepeople" but Fields replied that "the paper was playing itup too big." Wilma and Allen Gates, and Pearl Holt alsovainly sought work in the plant. Fields told Holt inNovember and again in December that new equipmentwas coming into the plant and more help might be neededafter the first of the year.Respondent began to process potatoes on October 18,1965, selecting for this work employees who had workedon tomatoes. Plant Manager Fields told the employees thatthey were going to get a wage increase because the Muncieplant "was keeping its head above water and Mr. Hunt feltthat they should all have a raise." The employees weregiven a raise of 12 cents an hour. Respondent alsorecognized seniority for shift assignments and vacations,using the original date of hire for the "old hands"employed after the reopening of the plant.The certified bargaining unit included about 100employees when the Muncie plant was shut down onFebruary 2, 1965. Some 60 of these employees were notreemployed after the plant reopened in the summer of1965.11B.Analysis and Conclusions1.The discrimination in hiringA seniority list of employees represented by the Union,posted at the Muncie plant on January 15, 1965, showsthat, of 101 employees on the list, 39 started to work at theplantbeforeRespondent purchased it from WilliamButterfield in December 1961, that 29 employees startedwork in 1962, that 23 employees started work in 1963, andthat only 10 employees started work in 1964 or 1965. Theyears of service put in by these employees, and thetestimony of complainants at the hearing that their workpack that the plant would operate if the Union was kept quiet butwould be closed down if "they got the Union started back upagain."Casio Cooper,a towmotor operator,ascribed similarremarks to Himes and SupervisorAlbert GlassHimes and Glassadmit conversations at the plant with these employees but denymaking any antiunion remarks. I consider the Gibsons andCooper trustworthy witnesses and credit their testimony" The complaintasamended at the hearing allegesdiscrimination against 65 employeesFiveof these employeesworked in the reopened plantPriscillaDuncan,AnnThrockmorton, A. V Harry, and Gertie Burke were hired for thetomato pack but not for the potato pack Bravel Dobbs was notreemployed until March 26,, 1966 328DECISIONSOF NATIONALLABOR RELATIONS BOARDhad not been criticized, indicate that they constituted acompetent work force. It had been Respondent's practicebefore the February 1965 shutdown to recall laid-offemployees by telephone or post card. As "seasoned menare better than greenhands,"12 itseems that Respondentwould have adhered to this practice and recalled its oldemployees when it reopened the Muncie plant. As full-scaleprocessingoperationsdidnotbeginuntilapproximately 1 month after President Hunt directedPlant Manager Volz on July 15, 1965, to recruit labor toprocess the 1965 tomato crop, Respondent had ample timeto ascertain how many old employees were interested inreturningto work at the Muncie plant. The recall of theseemployees were entirely compatible with Respondent'sarrangements with the Indiana Employment SecurityDivision to obtain plant personnel, for the Division sentapplicants to the Muncie plant only upon request.Respondent, however, merely sent a list of 1964 employeesto the Division without any instructions to accord thempriority of referral, and thereafter refused to bargain withthe Union over their recall. Even though many personsreferred by the Division worked a day or less, Respondentdid not hire old, reliable employees who appeared at theplant seeking work. Indeed, antiunion statements weremade to several of them, including Russell Pollard, RexHart, Zelpha and Melvin Gibson, and Castro Cooper.13Ifind from the foregoing circumstances, evaluatedagainstRespondent's sponsorship of a decertificationpetition and its threats before the July 1964 election toclose the Muncie plant if the Union won the election,'" thatRespondent failed to recall and reemploy the workersemployed before the shutdown of February 2, 1965,because it knew that most of them were union supportersand it wanted to keep the Union out of the plant.The General Counsel urges, as further backgroundevidence of antiunion motivation in Respondent's hiringprocedure, that Respondent reneged on a negotiatedcontract and that it "feigned" a permanent shutdown ofthe Muncie plant on February 2, 1965, as a step towardseliminating the Union and its supporters from the plant.Respondent argues that events after the election refuteany inference of antiunion discrimination in hiring, that itbargained in good faith with the Union and that it was theUnion which frustrated bargaining by reneging on anegotiated contract, and that it closed the Muncie plantbecause it was losing money and reopened it only to makeitmore attractive to prospective purchasers.At their meeting on October 1, 1964, Plant Manager Luxand Business Agent Barker presented different versions ofthe contract allegedly negotiated and failed to sign acontract because each man insisted that his version of thecontract was correct. The record does not warrant adetermination that either party acted in bad faith, for itfailstoshow whether the parties actually reachedagreement on a contract or only mistakenly believed theyhad done so. I therefore assume for purpose of analysisthat both Respondent and the Union acted in good faith, inpresenting their different versions of the contract for12N.L.R Bv Remington Rand, Inc, 94 F.2d 862, 872 (C A 2).13 I find, as alleged in the complaint, that Respondent violatedSection 8(a)(1) of the Act by Chester Miller's interrogation ofPollard about his union affiliation, and by Albert Glass' statementto Cooper that the plant would operate only if the Union was keptout.14Butterfield described himself as a "troubleshooter" forPresident Hunt and the record shows that Hunt instructed atruckdriver from the Muncie plant to take the "chicken woman"signature.Respondent's willingness to sign a contractsignificantly different from one acceptable to the Union'15however, hardly compels an inference that it hadabandoned its opposition to the Union. Indeed, as foundbelow, Respondent, upon reopening the plant, unlawfullyrefused to resume bargaining with the Union.Respondent'sexplanationsfortheclosingandreopening of the Muncie plant are unconvincing. PresidentHunt allegedly closed the plant in February 1965 becauseitwas losing money, decided in March to contract fortomatoes and ready the plant for the 1965 tomato pack sothat the plant could be more readily sold, and in June orJuly issued instructions to run the pack because the planthad not yet been sold. An "Income Statement" put intoevidence by Respondent shows losses for thecombinedoperationsof the Muncie and Plum Tree plants in 1962and 1963. Although Respondent claims that the losses areentirely attributable to the potato operations at the Muncieplant, it offered no documentary support for this claim. Itherefore find, as shown by the Income Statement, thatboth plants were unprofitable. Nevertheless Respondentclosed only the Muncie plant. As to the selling of the plant,the record shows no attempt by Respondent to find otherprospective purchasers after the unsuccessful March 1965negotiations with a group of Muncie businessmen and theAmerican Maize Company. Respondent has not advertisedthe plant for sale and the record shows that newequipment was installed around January 1, 1966. In thesecircumstances,andastheclosingof the plantapproximately 6 months after the Union won a Boardelectionwas preceded by antiunion threats predictingsuch action and was followed upon reopening by a hiringprocedure which ignored the Union's bargaining rights andeliminated a majority of employees who voted in theelection, I find, as alleged by the General Counsel, thatRespondent "feigned" a permanent closing of the plant onFebruary 4, 1965, as a device to get rid of the Union and itssupporters.As Respondent denied the complainants priority ofemployment for antiunion reasons, I find no merit in itsargument that the method it adopted to restaff its plant byreferral from the Indiana Employment Security Divisiondid not discriminate against union applicants. I also findno merit in Respondent's argument that its hiring of 39 oldemployees refutes any inference of discrimination againstthe complainants. By refusing to bargain with the Union onthe reemployment of its old employees, and by makingtheirreemploymentdependonreferralbytheDivision-which referral was highly uncertain because itdepended upon a random selection of cards-Respondentimpressed upon them the futility of union representationand drastically weakened the Union's strength in theplant.Respondent argues that in any event no finding ofdiscrimination is permissible as to complainants who didnot indicate their interest in employment by registeringwith the Indiana Employment Security Division or bydirectly applying for work at the plant. I reject thisto the plant shortly before the election Respondent permittedButterfield and the"chicken woman" to carry on antiunionactivityattheplant. I therefore find that Respondent ischargeable with their preelection conductN.L R B. v Byrds-Manufacturing Corporation,324 F.2d 329, 332 (C A. 8), and thecases there cited15Respondent's letter of October 8, 1964, to the Union allegesthat the contract presented by the Union on October 1 "containssubstantial and material changes which we cannot accept " HLH PRODUCTSargumentfor the Union's letters of July 23 and August 2,1965, gave Respondent notice that the Union, as theircertifiedbargaining agent,was applying for work in behalfof all employees in thebargaining unit. 16N.L.R.B. v.E. L. Dell, Jr., Trading as Waycross Machine Shop,283F.2d 733, 740 (C.A. 5). Moreover, as referral by the.Divisionfor work with Respondent turned on "the luck ofthedraw" and Respondent refused employment tocomplainantswho applied for work at the plant, I find thatneither registrationwith theDivision,nor an applicationfor work at the plant,isa prerequisiteto a finding ofdiscrimination against any complainant.Cf.N.L.R.B. v.Valley Die Cast Corp.,303 F.2d 64, 65-67 (C.A. 6).2.The refusalto bargainwith the UnionRespondent's refusal to bargain with the Union on andafter July 23, 1965, over the recall and reemployment ofemployees in the certified bargaining unit was violative ofSection 8(a)(5) of the Act,as itoccurred within thecertification year and was clearly motivated by a desire togain time to dissipate the Union's majority status bybypassing the employees who voted in the 1964 electionand restaffing the plant through the Indiana EmploymentSecurity Division.Ray Brooks v. N.L.R.B.,348 U.S. 96;Frank Bros. Companyv. N.L.R.B., 321U.S. 702.Respondent contends, however, that Section 10(b) of theAct" precludes such a finding because the recordcontains no evidence of events within the Section 10(b)cutoff date-October 19, 1965-showing a refusal tobargainwith the Union. Respondent overlooks itscontinued disregard of the Unionin itshiring afterOctober 19.Havingbeen thrice turned down byRespondent, the Union was not obliged to make furtheruselessdemands for bargaining over the recall ofemployees. This is therefore not "a case of mere companyinaction for 6 months following a refusal to bargain" butone where Respondent's "determination to refuse torecognize and bargain was actively implemented [afterOctober 19] by its efforts to undermine the Union."N.L.R.B. v. Aero Corporation,363F.2d 702, 706(C.A.D.C.). Respondentargues in itsbrief that a theory of"continuing violation" is barred byMachinists Local 1424v.N.L.R.B.,362 U.S. 41. But as stated in theAeroCorporation case,supra:That decision cannot be viewed so broadly. Whenwithin the six-month period there has been activeconduct, as contrasted with mere passive inactionfollowing an old offense, it is open to the Board torefer to previous acts "to shed light on the truecharacter of matters occurring within thelimitationsperiod." 362 U.S. at 416. In effect what was involvedhere was a basic Company approach started morethan six months prior to the charge, but carriedforward by more recent actions. The Board in effectviewed the actions within the six-month period asreiterationsby deed of the underlying refusal tobargain and hence as establishing a violation ofSection 8(a)(5).We think this was within its authorityunder the Act.18 I have found that the plant was shut down temporarily onFebruary 4, 1965,as an antiunion stratagem.The workers in thecertifiedbargaining unit therefore retained their status asemployees of Respondent.Iwould reach the same result even ifthe shutdown was intended to be permanent,for Respondentchanged its mind within 2 months, purchased tomato crops, andIV.CONCLUSIONS OF LAW3291.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(3) and (1) of the Actby refusing to recall and reemploy 65 employees aboutAugust 1, 1965, because of their union activty.4.Respondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union on and after July 23,1965.5.Respondent violated Section 8(a)(1) of the Act bycoercively interrogating employees about their unionactivity and by threatening to discontinue operationsrather than to operate a unionized plant.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.V.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent refused employmentto the 65 complainants because of their union activities orsympathies. I shall therefore recommend that Respondentoffer them immediate and full reinstatement to theirformer or substantially equivalent positions at the Muncieplant, without prejudice to their seniority or other rightsand privileges, dismissing if necessary all, persons notemployed by Respondent on February 4, 1965. If there isnot then sufficient work available for the remainingemployees including those offered reinstatment, allavailablepositions shall be distributed among themwithout discrimination because of their union activity orsympathy, in accordance with such system of seniority orother nondiscriminatory practice heretofore applied byRespondent in the conduct of its business. All suchemployees for whom jobs are not available after suchdistribution shall be placed on a nondiscriminatorypreferential hiringlist.Ishall further recommend thatRespondent make the complainants whole for any loss ofpay suffered because of the discrimination against them.The loss of pay under the order recommended shall becomputed in the manner set forth inF.W. Woolworth Co.,90 NLRB 289, with interest added thereto in the mannerset forth inIsis Plumbing & Heating Company, 138NLRB716.I shall further recommend that Respondent bargain withthe Union upon its request.As the unfair labor practices of Respondent foundherein go to the heart of the Act, it will be recommendedthat Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.RECOMMENDED ORDERHLH Products, Division of Hunt Oil Co., its officers,agents, successors,and assigns, shall:readied the plant for the tomato packCfNLRB. vW C. Bachelder,Receiverfor HoosierVeneerCo.,120 F 2d 574,578 (C.A. 7)" Section 10(b) provides in pertinent part that "no complaintshall issue based upon any unfair labor practice occurring morethan 6 months prior to the filing of the charge " 330DECISIONS OF NATIONAL1.Cease and desist from:(a)Unlawfully interrogating employees about theirunion membership and activity or threatening them withloss of employment because of such membership oractivity.(b)Discouraging membership in the Union, or any otherlabor organization, by unlawfully discriminating againstany of its employees in regard to their hire or tenure ofemployment.(c)Refusing to bargain with the Union as the exclusivebargaining representative of its production, maintenance,and warehouse employees, including garage employees,janitors, inspectors, and local truckdrivers.(d) In any other manner, interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of all the employees in thecertified bargaining unit.(b)Offer the individuals listed in the attached noticeimmediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings suffered by reason of the discrimina-tion against them, as provided in "The Remedy" sectionof this Decision.(c)Notify the above individuals if serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its place of business and plant in Muncie,Indiana,copiesoftheattachednoticemarked"Appendix.""' Copies of said notice, to be furnished bytheRegional Director for Region 25, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 19ii In the eventthat this Recommended Order is adopted by theBoard, the words "a Decisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In thefurther event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "a Decisionand Order."19 In the eventthat thisRecommendedOrder is adopted by theBoard, thisprovisionshall be modified to read- "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, whatsteps Respondent has takento comply herewith "LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL bargain, upon request, with Local 135,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as therepresentative of our production, maintenance, andwarehouse employees, including garage employees,janitors, inspectors, and local truckdrivers.All our employees have the right to)oin or support alaborunion.WE WILL NOT in anymanner interferewith their exercise of this right. Specifically, we willnotquestionemployeesabouttheirunionmembership and activity or threaten them with loss ofemployment because of such membership andactivity.WE WILL NOT discouragemembership inLocal 135,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or any other labororganization,by refusing to hireemployeesbecause of their union activity orsympathy or by discriminating in any othermanner inrespect to their hire or tenure of employment.WE WILL offer to the following employeesimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of pay suffered as aresult of the discriminationagainst them.Finley BarnettCharles BeasleyMartha BellNorma BenedictKenneth BolesDean M.BowlesCletus BuckGertie BurkeAlbert ClarkGeorge CoffeyWilliam CoilAnna ConleyCastro CooperClarence CooperClifton CooperFlinton CooperO. D. CooperJunior CopeJett DavisCharles DearduffPerry DelkBravel DobbsWilliam DodsonPriscilla DuncanMargaret EarleyPat FranklinAllen GatesLeRoy GatesWilma GatesHenderson GeeVirgil GregoryA. V. HarryRex HartJoe HicksArnold HinesPearl HoltDewey HowardOscar HuddlestonAther HurtThelma LittleHerbert MerrillEthel MetzgerMary MickelPaul MillingtonEthel NeeseMary O'NeillRussell PollardOma Jean RainsDorothy ReaganJames ReaganJames ReederWillard ReynoldsBessie RobertsBetty RobinsonJackie RobinsonWalter RowlsAudrey RutledgeMary SamsRaymond ScottEarl Stephens HLH PRODUCTS331Jesse GeorgeZeipha GibsonBilly TrasherAnne ThrockmortonNoble Troutmanpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge front the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, ISTA Center,150West Market Street, Indianapolis, Indiana 46204,HLH PRODUCTS,DIVISIONOF HUNT OIL CO.,(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees,ifTelephone 633-8921.